Plea in bar —■ That true he did attach the body of said Kellogg, as the plaintiff has alleged, yet he says that said *55Kellogg procured and tendered to him a good and sufficient bond for his appearing at court, and answering to said action executed by then apparently of good and sufficient responsibility; which bond he took, and set said Kellogg at liberty, which by law he was obliged to do; that said Kellogg failed to appear and answer to said suit, and is gone off; that said the bondsman before said judgment was recovered failed, and is broke, and worth nothing, and has secreted himself; and that the defendant offered to assign said bail bond to the plaintiff, but he refused to take it.— Demurrer — Judgment that the plea is sufficient.